                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________


CHARLES B. GILL, SR.,

                         Plaintiff,
      v.                                           Case No. 17-cv-873-pp

HEIDI MICHEL, J. MEKASH,
BRENT MEYERS, and IAN HIGGINS,

                        Defendants.
______________________________________________________________________________

  ORDER GRANTING PLAINTIFF’S MOTION TO STRIKE/WITHDRAW DKT.
 NOS. 31 AND 32 (DKT. NO. 39) AND DEEMING WITHDRAWN PLAINTIFF’S
     MOTION TO SUPPLEMENT CLAIM (DKT. NO. 31) AND MOTION TO
  SUPPLEMENT AND ATTACH EVIDENTIARY DOCUMENTS (DKT. NO. 32),
  DENYING PLAINTIFF’S MOTION TO COMPEL (DKT. NO. 36), GRANTING
PLAINTIFF’S MOTION TO SUPPLEMENT EVIDENTIARY DOCUMENTS (DKT.
  NO. 40) AND DENYING PLAINTIFF’S MOTION TO COMPEL (DKT. NO. 41)
______________________________________________________________________________

      The plaintiff is a Wisconsin state prisoner representing himself. On June

15, 2018, the court screened the complaint and permitted him to proceed on a

claim that the defendants violated his First Amendment right to freely exercise

his religion based on allegations that they prevented him from praying correctly

for ten days while he was confined at the Brown County Jail. Dkt. No. 14 at 7.

The court also allowed the plaintiff to proceed on a Fourteenth Amendment

equal protection claim based on allegations that the defendants discriminated

against him because of his faith. Id. at 7-8. The plaintiff has filed a motion to

supplement claim, dkt. no. 31, a motion to supplement and attach evidentiary

documents, dkt. no. 32, two motions to compel, dkt. nos. 36 and 41, a motion



                                         1
to strike, dkt. no. 39, and a motion to attach evidentiary documents, dkt. no.

40.

I.     Motion to Strike, dkt. no. 39

       In his motion to strike, the plaintiff requests that the court “strike from

the record” his motion to supplement claim, dkt. no. 31, and his motion to

supplement and attach evidentiary documents, dkt. no. 32. Dkt. No. 39. The

court does not “strike” motions from the docket—whatever a person files

remains in the docket. The court construes the plaintiff’s request as a request

that the court deem the two motions withdrawn; the court will grant that

request.

2.     Motions to Compel, dkt. nos. 36, 41

       On October 17, 2018, the plaintiff filed a motion to compel. Dkt. No. 36.

He asked that the court compel the defendants to provide requests for

admissions from defendant Heidi Michel and pictures of cell 205, which the

defendants allegedly failed to produce on October 12, 2018. Id. at 1. On

October 23, 2018, the plaintiff filed another motion to compel. Dkt. No. 41. In

this motion, the plaintiff asked that the court compel the defendants to provide

the “May 2017 and June 2017 inmate roster of Bravo Pod at Brown County

Jail.” Id. at 1.

       The defendants filed a joint response to the plaintiff’s motions. Dkt. No.

44. They contend that the court should deny the first motion because they

provided the plaintiff with the requested discovery. Id. at 1. The defendants

provided the admissions on October 12, 2018, and they mailed the cell


                                         2
photographs to the plaintiff on November 7, 2018. Because the defendants

have provided this discovery to the plaintiff, the court will deny the plaintiff’s

October 17, 2018 motion to compel.

      Regarding the second motion to compel, the defendants contend that the

court should deny the motion because the plaintiff failed to include a written

certification that he had conferred or attempted to confer with the defendants

before seeking court intervention. Id. at 3. The defendants state that if the

plaintiff had corresponded with them about this discovery request, they

probably would have been able to resolve the issue. Id. at 4.

      This court’s Local Rules state:

             All motions to compel disclosure or discovery pursuant to Fed.
      R. Civ. P. 26 through 37 must be accompanied by a written
      certification by the movant that, after the movant in good faith has
      conferred or attempted to confer with the person or party failing to
      make disclosure or discovery in an effort to obtain it without court
      action, the parties are unable to reach an accord. The statement
      must recite the date and time of the conference or conferences and
      the names of all parties participating in the conference or
      conferences.

Civil L.R. 37 (E.D. Wis.). The plaintiff may satisfy this requirement by writing a

letter to defendants’ lawyer and explaining the discovery issue. If the plaintiff

does not receive a response from the lawyer within thirty days, or if the plaintiff

and the defendants’ lawyer cannot resolve their differences, then the plaintiff

may file a motion to compel with the court.

      The plaintiff has not complied with this rule. His motion to compel is

premature and the court will deny it.




                                         3
3.    Motion to Supplement Evidentiary Documents, dkt. no. 40

      The plaintiff has filed a motion to “attach evidentiary documents.” Dkt.

No. 40. He states that he wants to place two documents in the record that

support his complaint allegations. Id. The first document appears to be page 7

from a book—the page heading that reads “Purification and Cleanliness—

Tahaarah” is underlined. Dkt. No. 40-1 at 1. The second document appears to

be from a publication and it contains information about “How to Perform

Salah.” Id. at 2. The defendants filed a response, stating that the plaintiff’s

motion effectively seeks to amend the complaint. They ask the court to deny

the motion and order that the plaintiff must file a motion for leave to amend

the complaint if he wants the court to consider this information. Dkt. No. 48 at

2.

      The court will not order the plaintiff to file a motion to amend the

complaint based on these filings. The plaintiff specifically states that he does

not want to bring new allegations. The plaintiff filed the documents; they are

now part of the record. The court advises the plaintiff that to the extent he

wants to rely on these documents as evidence later in the case, he should

authenticate them as described in the materials the court sent to the plaintiff

on August 30, 2018, along with scheduling order.

      The court GRANTS the plaintiff’s motion to strike/withdraw Dkt. Nos. 31

& 32. Dkt. No. 39.




                                         4
      The court DEEMS WITHDRAWN the plaintiff’s motion to supplement

claim. Dkt. No. 31.

      The court DEEMS WITHDRAWN the plaintiff’s motion to supplement and

attach evidentiary documents. Dkt. No. 32.

      The court DENIES the plaintiff’s motion to compel. Dkt. No. 36.

      The court GRANTS the plaintiff’s motion to supplement evidentiary

documents. Dkt. No. 40.

      The court DENIES the plaintiff’s motion to compel. Dkt. No. 41.

      Dated in Milwaukee, Wisconsin this 4th day of December, 2018.

                                    BY THE COURT:


                                    ________________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                      5
